GOULD, Circuit Judge,
concurring in dissent:
I join Judge Kleinfeld’s excellent dissent. I write only to express disagreement with that part of my colleague Judge Kozinski’s concurrence which I view as rhetoric unrelated to the substantive issue in contest. Judge Kozinski seeks to portray the dissenters as having a “dogged insistence that they’ve found a plausible *1242way to reach the result they prefer.” With this I respectfully disagree. Whether the majority’s reasoning or the dissent’s reasoning is more plausible, let others in academia or in the courts decide. For myself, I venture that there is no “result” in this case that I “prefer.” More precisely, there is a serious dispute about the proper interpretation of Rule 11. In simple terms the majority applies one reasonable reading of Rule 11, that Rule 11 should be interpreted by implication to preclude a district court from striking a previously accepted plea after a plea agreement has been rejected; Judge Kle-infeld in his dissent, in which I concur, urges another reasonable reading, that Rule 11 should be interpreted by implication to permit the district court to reassess its initial acceptance of the plea in light of its later rejection of the plea agreement. While recognizing the many good and reasoned points enlisted by the majority in aid of its opinion, I have concluded that the dissent’s interpretation is permissible and in my view more appropriate in light of prior precedent and the traditional role of an Article III judge presiding over a criminal case. A disagreement on this interpretation does not signal, as my colleague and good Mend Judge Kozinski argues in his peroration, that Judge Kozinski applies “neutral principles” where the dissent would not. Despite their vigorous disagreement in this case, I do not discern significant differences in judicial philosophy between my colleagues Kozinski and Kleinfeld on the general approach to interpreting law and rules, just a disagreement on how to interpret Rule 11 in the particular context presented.
There is, as I see it, an important disagreement between the majority and dissent that cannot fully be put to rest unless clarification of Rule 11 is provided by the United States Supreme Court or by the amendment of the rule to be explicit on the point in contest. Following our study of the issues, judicial reasoning and arguments with “thought and fire”1 can help us find the best statement of law to interpret the rule in dispute. But we should take care that the fire of argument not be so hot as to obscure thought.

. I borrow this phrase from Professor, later President, Woodrow Wilson who, in considering colonial leaders instrumental in the movement for independence, said of the young Patrick Henry that his "speech was so singularly compounded of thought and fire.” Woodrow Wilson, 2 A History Of The American People 194 (1902).